DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 09/07/2021, with respect to the cited references not teaching “a number of turns of the first loop conductor pattern [that is closest to the second end of the primary coil connected to the common terminal] is larger than an average number of turns of other loop conductor patterns included in the primary coil” as claimed have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-9, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a high-frequency transformer comprising:
a common terminal connected to both of a second end of the primary coil and a second end of the secondary coil; wherein the primary coil includes a first loop conductor pattern closest to the second end of the primary coil among the plurality of loop conductor patterns of the primary coil;
the secondary coil includes a second loop conductor pattern closest to the second end of the secondary coil among the plurality of loop conductor patterns of the secondary coil; and
a number of turns of the first loop conductor pattern is larger than an average number of turns of other loop conductor patterns included in the primary coil.
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837